DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments alter the scope of the claims, necessitating the new grounds of rejection that are presented below.  Cancelled claims 22 and 23 previously recited that the optical sensors provide a 180° “vertical view” while amended claim 1 now recites a 180° “vertical field of view.”  The distinction between a 180° vertical view and a 180° vertical field of view is meaningful: a PTZ camera head, such as that disclosed by Jin, may reasonably be considered to provide an omnidirectional “view” through its pan/tilt controls.  
The assertions of official notice that were given in the rejection of claims 11, 12, and 20 were not traversed, rendering the asserted subject matter admitted prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-14, 16-17, 20-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al., JP Pub No. 2009-241902 (reference is made to the English translation provided herein) in view of Zhang et al., US Pub No. 20160360104.

As to claim 1 Yamamoto discloses a container ship (Fig. 1: 1) configured for stowing a plurality of shipping containers above the open deck (pg. 2: obstacles Pb), said container ship comprising: 
at least one optical sensor (Fig. 1: forward monitoring camera 8; “BEST-MODE” paragraphs 3 and 4 on pages 4 and 5) arranged to capture one or more images of a viewing field of view forward of the bow of the container ship wherein at least a part of the viewing field of view forward of the bow of the container ship is a blindspot which is not in direct line of sight from a bridge of the container ship (Fig. 1 and its description in the “BEST-MODE” passage: see paragraph 10+ on pg. 5); 
wherein the bridge is provided with: 
at least one display coupled to said at least one optical sensor for real time reproduction of the one or more images including the blindspot captured by said at least one optical sensor (BEST MODE paragraph 3 pg. 4-5 – a screen in the bridge displays images from camera 8).
Yamamoto discloses a wide-angle camera (BEST MODE paragraph 4), but fails to disclose that the at least one optical sensor is arranged to provide a horizontal field of view above 180° and a substantially 180° vertical field of view.  
However, in an analogous art, Zhang discloses at least one optical sensor on a marine vessel arranged to provide a horizontal field of view above 180° and a substantially 180° vertical field of view ([0037]-[0041] – cameras positioned at the front, sides, and back of a boat provide an image having a vertical FOV of 180 degrees and a horizontal FOV of 360 degrees).  
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Yamamoto with the teachings of Zhang, the rationale being to provide improved visibility.

As to claim 2 the system of Yamamoto and Zhang discloses that said at least one optical sensor is arranged such that it provides a field of view to the sea surface forward of the bow of the container ship that starts at a distance that is less than the lesser of two ship lengths or 500m forward of the container ship (Yamamoto Fig. 1; Zhang Fig. 2).  

As to claim 3 the system of Yamamoto and Zhang discloses that said at least one optical sensor is arranged such that it provides a field of view to the sea surface forward of the bow of the container ship that starts at a distance that is less than the lesser of two ship lengths or 500 m forward of the bow to at least 100 on either side under all conditions of draught, trim and containers stowed on deck (Yamamoto Fig. 1; Zhang Fig. 2).  

As to claim 4 Yamamoto discloses that said at least one optical sensor is placed on the container ship such that the view of the at least one optical sensor2Case Ref. No. E2539.010(T).USC1W+ o=r of the area forward of the container ship is substantially unobstructed by any part of the container ship (Fig. 5).  

As to claim 5 the system of Yamamoto and Zhang discloses that said container ship is configured for storage of shipping containers above the open deck arranged in a plurality of bays distributed over the length of the container ship, arranged in a plurality of rows distributed over the width of the container ship and arranged in a plurality of tiers in the direction of the height of the container ship (Yamamoto Fig. 9 – known configuration of storage of cargo on a container ship), with said at least one optical sensor being arranged such that it provides for an unobstructed view of the area ahead of the container ship regardless of the number of tiers of shipping containers that are stowed in the most forwardly located bays (Yamamoto Fig. 9).  

As to claim 11 the system of Yamamoto and Zhang fails to explicitly disclose that the ship is provided with a maneuvering console.  However, official notice is taken that this was well known in the art before the effective filling date of the claimed invention.  Therefore it would have been obvious to modify this system to include a maneuvering console, the rationale being to enable safe navigation.

As to claim 12 the system of Yamamoto and Zhang fails to explicitly disclose that the at least one optical sensor is a digital video camera for generating an image stream.  However, official notice is taken that this was well known in the art before the effective filling date of the claimed invention.  Therefore it would have been obvious to modify this system to include digital cameras to generate image streams, the rationale being to simplify implementation and improve image quality.

As to claim 13 the combined system of Yamamoto and Zhang, as described above, discloses a method of commanding a container ship, said method comprising: providing a real-time view, of an area ahead of said container ship captured with at least one optical sensor arranged to provide a horizontal field of view above 180° and a substantially 180° vertical field of view (Zhang [0037]-[0041]), on at least one display screen on a bridge of said container ship, wherein at least a part of the area ahead of said container ship is a blindspot which is not in direct line of sight from the bridge (Yamamoto Fig. 1: forward monitoring camera 8; “BEST-MODE” paragraphs 3 and 4 on pages 4 and 5; paragraph 10+ on pg. 5).

As to claim 14 Zhang discloses capturing a substantially 360° horizontal view around the container ship and reproducing the captured substantially 360° horizontal view on a display screen or array of display screens surrounding an area of said bridge ([0037]-[0041]).

As to claim 16 see rejection of claim 11.

As to claim 17 Yamamoto discloses that said at least one optical sensor is placed on the container ship such that the view of the at least one optical sensor of the area forward of the container ship is not obstructed either by any containers stowed on the open deck of said container ship (Fig. 9).  

As to claim 20 Yamamoto fails to provide an explicit disclosure of a  maneuvering console that comprises at least one of: a steering wheel for controlling the rudder; handles for controlling the main engine power or load; an indicator for the propeller speed; an indicator of the rudder angle; an indicator of the speed of the container ship; or a compass.  However, official notice is taken that this was well known in the art before the effective filling date of the claimed invention.  Therefore it would have been obvious to modify this system to include a maneuvering console, the rationale being to enable safe navigation.

As to claim 21 Yamamoto discloses issuing directional and/or engine control commands from said bridge (TECH-SOLUTION para 1 – steering chamber is for issuing direction commands).  

As to claim 24 Zhang discloses that the at least one optical sensor is arranged to provide a substantially 360° horizontal field of view around the container ship. ([0041]).  

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto and Zhang, as described above, and further in view of Mueller et al., US Pub No. 20040243859.

As to claim 7 the system of Yamamoto and Zhang discloses a container ship according to Claim 1, wherein the at least one optical sensor is arranged to provide a substantially 360° horizontal field of view and a 180° vertical view (Zhang [0041]) and said bridge is provided with a display arrangement (Yamamoto BEST MODE paragraph 3 pg. 4-5) 
The system of Yamamoto and Zhang fails to disclose a plurality of screens arranged on a semi-sphere covering said bridge.  
However, in an analogous art, Mueller discloses a plurality of screens arranged on a semi-sphere covering a bridge (Fig. 1 – display screens are arranged in an arc shape, which is a semi-sphere).  
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Yamamoto and Zhang with the teachings of Mueller by displaying the omnidirectional images on a plurality of displays arranged in a semi-sphere, the rationale being to improve visibility.

As to claim 18 see rejection of claim 7.

Claims 8-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto and Zhang, as applied above, and further in view of Kitayama, US Pub No. 20130187793.

As to claim 8 the system of Yamamoto and Zhang fails to disclose that the container ship is provided with a plurality of microphones arranged for capturing sound around the container ship and wherein said bridge is provided with acoustical transducers for real time reproduction of the sound captured by said microphones.
However, in an analogous art, Kitayama discloses a vehicle provided with a plurality of microphones arranged for capturing sound around the vehicle and wherein the cabin is provided with acoustical transducers for real time reproduction of the sound captured by said microphones ([0030]-[0032] – directional microphones 3a-3j capture sound that is played by speakers 7a-7j).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Yamamoto and Zhang with the teachings of Kitayama, the motivation being to enable the pilot to hear and determine the direction of external sounds.  While Kitayama is directed to an automobile environment, the skilled artisan would recognize that the container ship of Yamamoto/Jin could be advantageously modified by incorporating the disclosed microphones and speakers.

As to claim 9 Kitayama discloses a plurality of microphones arranged for directional capturing of sound around the container ship wherein said bridge is provided with acoustical transducers for real time reproduction of the directional sound captured by said microphones in a way that allows a crew member on said bridge to determine from which direction the recorded sound came ([0029]-[0032]).  

As to claim 15 see rejection of claim 8.

Claims 10 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto and Zhang, as described above, and further in view of Murakami, JP 2605785 Y2.

As to claim 10 the system of Yamamoto and Zhang fails to disclose sound processing equipment coupled to said microphones and configured to determine the distance to the source of sound captured with said microphones.  
However, in an analogous art, Murakami discloses sound processing equipment coupled to said microphones and configured to determine the distance to the source of sound captured with said microphones ([0006]).  
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Yamamoto and Zhang with the teachings of Murakami, the motivation being to improve safety by enabling the pilot to determine the distance to a sound source.  While Murakami is directed to an automobile environment, the skilled artisan would recognize that the container ship of Yamamoto/ Zhang could be advantageously modified by incorporating the disclosed distance determining routine.

As to claim 19 see rejection of claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J HANCE/Primary Examiner, Art Unit 2423